       Case 1:19-cv-01945-AA     Document 29    Filed 01/31/21   Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                              MEDFORD DIVISION




DORIS FRONCKOWIAK,                                       Case No. 1:19-cv-01945-AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

SEARS AUTHORIZED HOMETOWN
STORES,LLC,

             Defendant.


AIKEN, District Judge:

      This case arises out of two separate underlying arbitration proceedings.

Plaintiff, Doris Fronckowiak, has filed this action seeking a declaratory judgment

finding that defendant, Sears Authorized Hometown Stores, LLC (“SAHS”) violated

the terms of various agreements between the parties. She also seeks injunctive relief

vacating an arbitrator’s ruling that joined her as a party in one of the underlying

arbitration proceedings.   Finally, plaintiff requests that SAHS be enjoined from

further alleged violations of the parties’ agreements. Doc. 4. Two motions are now



Page 1 – OPINION AND ORDER
        Case 1:19-cv-01945-AA     Document 29      Filed 01/31/21   Page 2 of 18




before the Court. Plaintiff has filed a motion for reconsideration of this Court’s denial

of a temporary restraining order (“TRO”). Doc. 20. Defendant has filed motion to

dismiss for lack of subject matter jurisdiction pursuant to Fed R. Civ. P. 12(b)(1),

arguing that, because a final award has been entered against plaintiff in the

underlying arbitration proceeding, this action is moot. Doc. 16.

      For the reasons set forth below, plaintiff’s motion for reconsideration is

DENIED, and defendant’s motion to dismiss is GRANTED.

                                   BACKGROUND

      Plaintiff is a former independent owner of at least two Sears Authorized

Hometown Stores, “the Stores” one located in Grants Pass, OR and another in

Klamath Falls, OR.       Independent owners of the Stores sell SAHS-procured

merchandise on consignment in return for a variable commission from the proceeds

on each sale, pursuant to a “dealer agreement.” Notably, the dealer agreements in

this case require the parties to submit all claims arising out of the agreement to

binding arbitration before American Arbitration Association (“AAA”).

      Plaintiff and defendant entered a dealer agreement which established plaintiff

as a franchisee of SAHS operating out of Grants Pass, Oregon in November 2016.

This Store was owned and operated by plaintiff’s entity Parkway Hometown, Inc.

Plaintiff owned and operated another Store in Klamath Falls, Oregon from 1999 to

2017. Sometime in early 2017, plaintiff sold the rights to the Klamath Falls Store to




Page 2 – OPINION AND ORDER
          Case 1:19-cv-01945-AA   Document 29    Filed 01/31/21   Page 3 of 18




the entity So-Mo, Inc. (“So-Mo”) which was co-owned by plaintiff and her son

Christopher Fangman.1

      At that time, defendant entered into a new dealer agreement with So-Mo

granting it a limited license to operate the Klamath Falls Store. Fangman signed the

dealer agreement as owner of So-Mo, personally guaranteeing So-Mo’s obligations

under the agreement. Though she did not sign the So-Mo Dealer Agreement, it is

undisputed that plaintiff also executed a Joinder Agreement in February 2017, where

she agreed to be bound by the dealer agreement’s non-competition covenant which

would come into effect should the deal agreement be terminated.          The Joinder

Agreement states, in pertinent part, that:

      [i]n order to induce Sears Authorized Hometown Stores, LLC to execute
      the Agreement and in consideration of the material benefits to be
      derived by the undersigned therefrom, each of the undersigned,
      constituting all the owners, officers and directors of Owner, hereby joins
      in and agrees to be bound by all the provisions of Section 15 of the
      Agreement, as his or her primary and direct obligations, with the same
      force and effect as if he or she were the Owner.

Pl’s Am. Compl. ¶ 21. Section 15 of the So-Mo Dealer Agreement outlines a covenant

not to compete which provides, inter alia, that those bound by the agreement may not

have an ownership interest in a competing business during the term of the agreement

or for a period of two years after the termination or expiration of the agreement.

      In March 2019, Fangman contacted defendant, informing it that he would be

abandoning the Klamath Falls Store prior to the expiration of the dealer agreement




      1 Defendant alleges that the rights were purported sold for a price of $100,000,
but only $10 was actually paid by plaintiff.


Page 3 – OPINION AND ORDER
         Case 1:19-cv-01945-AA     Document 29     Filed 01/31/21   Page 4 of 18




which was set for July 2, 2022. Eventually, defendant terminated the agreement on

April 30, 2019 after further representations and withheld payments from Fangman.

Defendant then initiated arbitration proceedings against So-Mo in May of 2019 (“So-

Mo Abitration”). It also sought emergency enforcement of various provisions under

the dealer agreement, which were granted by the arbitrator.             Defendant also

requested an order enjoining Fangman and So-Mo from violating the terms of the

post-termination non-competition clause found in Section 15 of the So-Mo Dealer

Agreement. The arbitrator initially denied that request because defendant lacked

evidence that Fangman was competing in violation of the dealer agreement at that

time.

        Defendant alleges that a competing store, Basins Home Appliance and Service

Center, was opened by So-Mo and Fangman and has been continuously operating

since July 2019.      After gathering evidence, defendant obtained a preliminary

injunction from an appointed arbitrator on September 5, 2019 which ordered So-Mo

and Fangman to cease their involvement in the competing store.              When later

attempting to confirm compliance with this order, Fangman testified in deposition

that he was not involved with the competing store but rather alleged that plaintiff

was the sole operator.

        Defendant then filed with the arbitrator a motion to join plaintiff as a party to

the So-Mo Arbitration. After briefing, in which plaintiff and Fangman opposed the

joinder, the arbitrator granted the motion ruling that plaintiff was a proper party to

the arbitration.




Page 4 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29     Filed 01/31/21   Page 5 of 18




      While these proceedings were ongoing, plaintiff and defendant were involved

in arbitration dealing with the Grants Pass Store owned by plaintiff’s entity Parkway

Hometown Inc (“Parkway Arbitration”). Plaintiff alleges that supply shortages and

related issues in October 2018 threatened the economic viability of the Grants Pass

Store and the contractual relationship with defendant, which was not set to expire

until July 2021. As a result of these difficulties, plaintiff and defendant negotiated

and executed a Mutual Termination Agreement (“MTA”) in April 2019 which

effectively ended, with some exceptions, the Parkway Agreement.

       A second arbitration was initiated by defendant in June 2019 dealing with the

set of agreements involving Parkway Hometown, Inc. and the Grant’s Pass Store.

This action was pending before a different arbitrator with a final hearing set to begin

in February 2020. After defendant sought to join plaintiff in the So-Mo Arbitration,

plaintiff filed a motion in the Parkway Arbitration requesting that the arbitrator

prohibit plaintiff from being added as party to the So-Mo Arbitration. The arbitrator

in the Parkway matter denied that motion, noting that she had no authority to enjoin

the actions of parties to a separate arbitration proceeding.

      Following the denial of her motions before the arbitrators in the So-Mo and

Parkway Arbitrations, plaintiff filed the present complaint seeking declaratory and

injunctive relief with this Court. Plaintiff also moved for a TRO asking this Court to

enjoin the So-Mo Arbitration, which was denied.

      In March 2020, a final award was entered by the arbitrator in the So-Mo

Arbitration against plaintiff, her son, and So-Mo. Defendant then filed a motion to




Page 5 – OPINION AND ORDER
       Case 1:19-cv-01945-AA     Document 29     Filed 01/31/21   Page 6 of 18




dismiss plaintiff’s complaint as moot. Doc. 14. In response to that motion, plaintiff

requested reconsideration of this Court’s denial of her request for a TRO and

preliminary injunction. Docs. 19 and 20.

                               LEGAL STANDARD

I.    Motion for Reconsideration

      A motion for reconsideration is often considered analogous to a motion to alter

of amend a judgment under Fed. R. Civ. P. 59(e). See, e.g., Marlyn Nutraceuticals,

Inc. v. Mucos Pharma GMbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Granting a

motion for reconsideration is “an extraordinary remedy, used sparingly in the

interests of finality and conservation of judicial resources.” Kona Enters., Inc. v.

Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (quotation omitted).

Reconsideration is appropriate only if “the district court (1) is presented with newly

discovered evidence, (2) committed clear error or the initial decision was manifestly

unjust, or (3) if there is an intervening change in controlling law.” 389 Orange St.

Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999).

II.   Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

      Courts must dismiss a claim if it lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(b)(1). The party invoking federal jurisdiction bears the burden of establishing

that subject matter jurisdiction exists. Lujan v. Defenders of Wildlife, 504 U.S. 555,

561 (1992). For motions to dismiss under Rule 12(b)(1), unlike a motion under Rule

12(b)(6), the moving party may submit

      affidavits or any other evidence properly before the court.... It then
      becomes necessary for the party opposing the motion to present



Page 6 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29     Filed 01/31/21   Page 7 of 18




      affidavits or any other evidence necessary to satisfy its burden of
      establishing that the court, in fact, possesses subject matter jurisdiction.
      The district court obviously does not abuse its discretion by looking to
      this extra-pleading material in deciding the issue, even if it becomes
      necessary to resolve factual disputes.

Ass'n of Am. Med. Colleges v. United States, 217 F.3d 770, 778 (9th Cir. 2000) (citing

St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.1989)).

      To avoid advisory opinions on abstract principles, the jurisdiction of Article III

courts is limited to actual cases and controversies. California v. San Pablo & T.R.

Co., 149 U.S. 308 (1893). Mootness is among the justiciability requirements that

ensure that courts adhere to this jurisdictional limitation. Already, LLC v. Nike, Inc.,

568 U.S. 85, 91 (2013). “[A] case is moot when the issues presented are no longer ‘live’

or the parties lack a legally cognizable interest in the outcome.” Powell v. McCormack,

395 U.S. 486, 496 (1969).

                                    DISCUSSION

      In her complaint, plaintiff alleges that defendant violated the terms of its

Dealer Agreements and violated the 2019 MTA’s release of obligations when

defendant sought to join her to the So-Mo arbitration.

      Plaintiff concedes that she contracted to arbitrate with defendant as to the

alleged violations involving the Grants Pass Store and the Parkway Dealer

Agreement. Section 27 of the Parkway Dealer Agreement provides that:

      all controversies, disputes, and claims arising between, on the one hand,
      [SAHS] [...] and, on the other hand, [Fronckowiak] [...], arising out of or
      relating to (a) this Agreement or any other agreement between [SAHS]
      and [Fronckowiak], (b) the relationship between [SAHS] and
      [Fronckowiak], (c) the validity, scope, or enforceability of this Agreement
      or any other agreement between [SAHS] and [Fronckowiak] or any term



Page 7 – OPINION AND ORDER
          Case 1:19-cv-01945-AA   Document 29   Filed 01/31/21   Page 8 of 18




      or condition of any of them, or (d) any specification, standard, process,
      program, or operating procedure relating to the establishment or
      operation of the Store (each an “Arbitrated Claim”) will be submitted by
      [SAHS] and [Fronckowiak] for arbitration to be administered by the
      regional office of the [AAA] that is located nearest the Store on demand
      of either [SAHS] and [Fronckowiak].

Pl’s. Am. Compl. Ex C. § 27.2.

       She also maintains that even if the 2017 Joinder Agreement binding her to

the So-Mo Dealer Agreement’s non-competition prohibition, which she signed to

induce defendant to allow her son and So-Mo to continue operating the Klamath Falls

Store, is construed as an agreement to arbitrate, then it was terminated by the 2019

MTA. The MTA included a release and settlement of claims which detailed, in

pertinent part, that:

      [SAHS] hereby release[s] and forever discharge[s] [Fronckowiak] from
      any and all claims, debts, liabilities, demands, obligations, costs,
      expenses, actions and causes of action, whether known or unknown,
      vested or contingent, which [SAHS] may now or in the future own or
      hold, that in any way relate to the Dealer Agreement, any other
      agreement between [SAHS] and [Fronckowiak], the [Grants Pass] Store,
      or the relationship between [SAHS] and [Fronckowiak] through [April
      1, 2019], for known or unknown damages or other losses, including but
      not limited to any alleged violations of any laws, statutes, rules or
      regulations, and any alleged violations of the Dealer Agreement, or any
      other related agreement between [SAHS] and [Fronckowiak] through
      [April 1, 2019].

Pl’s Am. Compl. Ex. B. § 2.3(B).2 Notably, however, the MTA also included a

mechanism for resolving future disputes. It provided that “[t]he parties agree




      2  Defendant explicitly did not release plaintiff’s from “any Surviving
Obligations arising under the Dealer Agreement or other obligations arising under
this Agreement.” Id.


Page 8 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29    Filed 01/31/21   Page 9 of 18




that any disputes arising under this Agreement, or otherwise, will be resolved

by arbitration as provided in the dealer agreement.” Id. at § 2.10.

      Plaintiff also argues that defendant was contractually barred by from seeking

to join her as a party in the So-Mo Arbitration for allegedly violating the non-

competition agreement by the terms of the So-Mo Dealer Agreement. Section 27.4 of

the So-Mo and Parkway Dealer Agreements provides that:

      [a]ll arbitrations will be conducted on an individual basis, not as a
      plaintiff or class member in any purported class or representative
      proceeding, and all Arbitrated Claims by or against a party to the
      arbitration will be heard on an individual basis and not consolidated
      with the Arbitrated Claims of any other parties to the arbitration.

Def’s Resp. to Pl’s Mot. For TRO Ex. A § 27.4.

      In its motion to dismiss, defendant argues that a final award has been entered

in the So-Mo Arbitration against plaintiff and Fangman. Thus, the present complaint

is moot since it sought to enjoin the So-Mo Arbitration and plaintiff’s joinder to it.

Plaintiff, for the first time, argues that her claims are still justiciable because her

complaint is actually challenging the arbitrator’s jurisdiction over her. She moves for

reconsideration of the Court’s previous order, and requests that Court vacate the final

award of the So-Mo Arbitrator.

I.    Motion for Reconsideration

      First, the Court construes plaintiff’s motion for reconsideration as having been

brought under Fed. R. Civ. P. 59. In her motion for reconsideration, plaintiff offers

no newly discovered evidence, nor does she argue that there has been an intervening




Page 9 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29     Filed 01/31/21    Page 10 of 18




change in controlling law. Rather it appears that she argues that order denying her

motion for a TRO was clear error.

      Setting aside whether plaintiff can possibly show the type of emergent harm

required for a TRO when they have already participated in the underlying arbitration

she sought to enjoin,3 plaintiff has not shown the requisite likelihood of success on

the merits as pshe was bound to arbitrate her disputes with defendant. See Winter

v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008).

      The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., governs arbitration

agreements in contracts involving interstate commerce. “The FAA reflects both a

‘liberal federal policy favoring arbitration’ ... and the ‘fundamental principle that

arbitration is a matter of contract,’....” Kramer v. Toyota Motor Corp., 705 F.3d 1122,

1126 (9th Cir. 2013) (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

(2011)).

      Pursuant to the FAA, “[a] written provision in any [...] contract evidencing a

transaction involving commerce to settle by arbitration a controversy thereafter

arising out of such contract [...] shall be valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.

§ 2. “The savings clause of this provision permits a party to challenge an arbitration

agreement pursuant to a generally applicable state law contract defense, such as

fraud, duress, or unconscionability.” Shivkov v. Artex Risk Sols., Inc., 974 F.3d 1051,



      3Alternatively, litigation costs faced by plaintiff in the arbitration would not
have constituted irreparable harm. See Boardman v. Pac. Seafood Grp., 2015 WL
13744253, at *2 (D. Or. Aug. 6, 2015)


Page 10 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29     Filed 01/31/21   Page 11 of 18




1059 (9th Cir. 2020) (citing Doctor's Assocs., Inc. v. Casarotto, 517 U.S. 681, 686–87,

(1996). “As arbitration is favored, those parties challenging the enforceability of an

arbitration agreement bear the burden of proving that the provision is

unenforceable.” Mortensen v. Bresnan Commc'ns, LLC, 722 F.3d 1151, 1157 (9th Cir.

2013). “[A]ny doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration.”    Simula Inc. v. Autoliv, Inc., 175 F.3d 716, 719 (9th

Cir.1999) (citation omitted).

      The question of arbitrability is also a matter of contract. Henry Schein, Inc. v.

Archer & White Sales, Inc., 139 S. Ct. 524, 526 (2019). “The Act allows parties to agree

by contract that an arbitrator, rather than a court, will resolve threshold arbitrability

questions as well as underlying merits disputes.” Id. at 527. “[T]he role of the federal

courts in these circumstances is limited: the sole question is whether the arbitration

clause at issue is valid and enforceable under section 2 of the [FAA].” Ticknor v.

Choice Hotels Int'l, Inc., 265 F.3d 931, 937 (9th Cir. 2001)

      First, and most importantly, this entire case appears to be premised on appeals

from an arbitrator’s decisions. Plaintiff only sought relief from this Court after first

submitting her request for relief, that she not be joined to So-Mo Arbitration, to two

arbitrators in the underlying arbitrations.4



      4
        “A party may not voluntarily submit his claim to arbitration, await the
outcome, and, if the decision is unfavorable, then challenge the authority of the
arbitrator to act.” Ralph Andrews Prods., Inc. v. Writers Guild of Am., West, 938 F.2d
128, 130 (9th Cir.1991; see also Metzler Contracting Co. LLC v. Stephens, 774 F.
Supp. 2d 1073, 1080 (D. Haw. 2011), aff'd, 479 F. App'x 783 (9th Cir. 2012) (“a party
must challenge arbitrability in a judicial proceeding instead of, not after, voluntarily
submitting the case to the arbitrator.”)


Page 11 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29    Filed 01/31/21   Page 12 of 18




      “The courts are not authorized to reconsider the merits of an award even

though the parties may allege that the award rests on errors of fact or on

misinterpretation of the contract.” United Paperworkers Int'l Union, AFL-CIO v.

Misco, Inc., 484 U.S. 29, 36, (1987); see also Entm't Publications, Inc. v. Ravet, 7 F.

App'x 807, 808 (9th Cir. 2001) (“Consistent with the strong public policy favoring

arbitration, this court will not disturb an arbitration order so long as the arbitrator

even arguably construed or applied the contract and acted within the scope of [her]

authority.”)

      Her response to the defendant’s motion to dismiss maintains only that plaintiff

has preserved jurisdictional challenges to arbitration, and to ignore those challenges

would result in a manifest injustice. It would indeed be unjust to require plaintiff to

submit a dispute about arbitration to an arbitrator where she has not agreed to do

so. See Rajagopalan v. NoteWorld, LLC, 718 F.3d 844, 847 (9th Cir. 2013). However,

the plain language of the agreements involved here compel arbitration, including

regarding the issue of arbitrability.

      The Parkway Agreement contains a Survival section which lists, among others,

the obligation to arbitrate as an obligation which survive the expiration or

termination of the agreement.

      All obligations in this Agreement that by their nature survive the
      expiration or termination of this Agreement, including […] Arbitration
      (section 27), will continue in full force and effect subsequent to and
      notwithstanding the expiration or termination of this Agreement and
      until they are satisfied in full or by their nature expire.




Page 12 – OPINION AND ORDER
       Case 1:19-cv-01945-AA     Document 29    Filed 01/31/21   Page 13 of 18




Pl’s Am. Compl. Ex C. § 29.8. Under Section 27.4 of the Parkway and So-Mo Dealer

Agreements, it appears that disputes over arbitrability are subject to arbitration. By

its own terms, the arbitration requirements survived the termination of the Parkway

Agreement. Thus to the extent that plaintiff is arguing that her joinder violates

Section 27.4 of the Parkway Agreement, that issue is subject to arbitration.

      As to plaintiff’s argument that the 2019 MTA barred her joinder in the So-Mo

Arbitration, the Court finds that the MTA did not release her from arbitration for two

reasons. First, under Section 2.1 of the MTA, all surviving obligations listed in

Section 29.8 of the Parkway Agreement were not altered by the termination.5 Second,

and more importantly, Section 2.10 of the MTA explicitly subjects all disputes arising

under the MTA, or otherwise, to arbitration as required in the Parkway Agreement,

including disputes about arbitrability under Section 27.4.    In so far as plaintiff is

arguing that the MTA released her from the 2017 joinder agreement, that is a dispute

which clearly arises under the MTA and is subject to arbitration. Indeed, the very

section plaintiff cites as releasing her from her contractual obligations to SAHS

explicitly recognizes that neither party is released from the surviving obligations in

the Parkway agreement, including the obligation to arbitrate.

      Setting aside the clear language of the MTA, plaintiff might still argue that

she cannot be forced to arbitrate regarding violations of the So-Mo Dealer Agreement




      5  “Nothing contained herein relieves you of any obligations in the Dealer
Agreement which survive termination of the dealer agreement, including, without
limitation, those set forth in Section 29.8 of the dealer agreement[.]” Pl’s Am
Complaint Ex. 2 § 2.1.


Page 13 – OPINION AND ORDER
       Case 1:19-cv-01945-AA     Document 29      Filed 01/31/21   Page 14 of 18




because she did not sign it. However, even absent the MTA and Parkway Agreement,

arbitration still would have been proper based on plaintiff’s relationship both to So-

Mo and Fangman. See American Arbitration Association Case No. 01-19-0001-3815

(Nov. 24, 2019) (discussing natural persons and direct benefits estoppel joinder).

      The provisions of the So-Mo Dealer Agreement itself provided an alternative

basis for joining plaintiff in the arbitration.    Section 27.2 of the So-Mo Dealer

Agreement provided that if persons are “subject to these arbitration requirements,

including shareholders, officers, directors, agents, employees, and attorneys in

presentative capacities, these arbitration requirements will also apply to the spouses

and immediate family members of these natural person.” Def’s Resp. to Pl’s Mot. for

TRO Ex. 1 § 27.2. (emphasis added). Not only is plaintiff an immediate family

member of Fangman, but she is also a co-owner and agent of So-Mo. She is also,

according to Fangman, the sole operator of the competing store in Klamath Falls, and

so the breach of the non-competition clause claim could not be fully resolved without

her. Thus, by the terms of Section 27.2, she was subject to the So-Mo Arbitration.

      Finally, the Court notes that it would agree with the reasoning of the arbitrator

that joining plaintiff does not violate Section 27.4 of the So-Mo Dealer and Parkway

Agreements.    Namely, the arbitrator did not consolidate claims, rather she was

dealing with same claim against both plaintiff and Fangman, that they breached the

covenant not to compete found in Section 15.8 of the So-Mo Dealer agreement.




Page 14 – OPINION AND ORDER
       Case 1:19-cv-01945-AA     Document 29     Filed 01/31/21   Page 15 of 18




      The Court notes that it does not find, nor has plaintiff articulated, any grounds

under the FAA for vacating the final award of the So-Mo arbitrator. Accordingly, that

request is without merit.

      The Court concludes that the terms of the So-Mo Dealer Agreement bound

plaintiff to arbitration. Further, any dispute regarding whether that joinder violated

the 2019 MTA or the Parkway Dealer Agreement are also subject to arbitration by

the terms off those agreements. Thus, Court finds no clear error in denying the

previously requested preliminary relief. Plaintiff’s motion is, therefore, denied.

II.   Defendant’s Motion to Dismiss

      Defendant alleges that there is no longer a live controversy between the parties

because a final award has been entered in the underlying arbitration, and

redressability for the harms alleged in the complaint are no longer possible.

Defendant also argues that plaintiff fully participated in the So-Mo Arbitration, and

thus cannot claim irreparable harm from participation.

      Defendant correctly argues in its motion to dismiss that the burden of

establishing federal jurisdiction falls on the party invoking jurisdiction. See Swango

v. Nationstar Sub1, LLC, 292 F. Supp. 3d 1134, 1141 (D. Or. 2018). However, the

burden shifts to the movant where the subject matter problem being invoked is

mootness. Id. The party raising mootness always must show that intervening events

have either rendered the parties no longer adverse, or that there is nothing the court

can do that would resolve the dispute. See Hamidi v. Service Employees Int’l Union

Local 1000, 386 F. Supp. 3d 1289, 1294 (2019) (internal citations omitted).




Page 15 – OPINION AND ORDER
       Case 1:19-cv-01945-AA     Document 29     Filed 01/31/21   Page 16 of 18




      While plaintiff argues that a final award in the arbitration makes her claims

more acute as she sought to avoid such an award, as discussed above, she was bound

to arbitrate the claims of defendant in that forum. In response to the present motion,

plaintiff now argues that her complaint is an attack on the jurisdiction of the

arbitrator rather than one based on contract. That argument is belied by the relief

requested in her complaint. Plaintiff’s complaint requested that this Court declare

that defendant had violated the terms of the agreements between the parties by

seeking to join her in the So-Mo Arbitration. Further, plaintiff requested that the

Court vacate the arbitrator’s preliminary order joining her to the So-Mo Arbitration

and prohibit defendant from seeking any further joinder. However, as explained

above, defendant did not violate the terms of those agreements, because the

underlying dispute was subject to arbitration and the arbitration agreements here

were valid.

      Now, plaintiff requests vacatur of the arbitrator’s final award. That relief is

not requested in her complaint, nor has plaintiff requested leave from the Court to

amend her complaint in the months that have passed since the final award was

entered.

       “The arbitrability of a particular dispute is a threshold issue to be decided by

the courts.”   Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1268 (9th Cir.2006) (en

banc). Once a particular dispute has been deemed arbitrable, all aspects of the

dispute, including a wide variety of “gateway procedural disputes” are properly raised




Page 16 – OPINION AND ORDER
       Case 1:19-cv-01945-AA       Document 29   Filed 01/31/21   Page 17 of 18




before an arbitrator, and not the courts. See Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 84–85 (2002).

      There is nothing further for this Court to resolve. The So-Mo Arbitration is

now complete. In any event, the agreements here are clear, all issues of which

plaintiff complains are covered by the arbitration provisions. Whether defendant

violated the terms of the 2019 MTA is subject to arbitration as is the dispute that the

arbitrator misapplied Section 27.4 of the Dealer agreements. Plaintiff’s remedy if she

is dissatisfied with the rulings of the arbitrators is to seek an appeal pursuant to the

arbitration agreement, which it appears she has done.

      In her response, plaintiff claims she is challenging jurisdiction, but she

presents no allegations that the arbitration provisions are invalid.       In briefing,

plaintiff primarily relies on the holding in Nagrampa, supra, to support her argument

that this Court should still entertain her argument that the arbitrator lacked

jurisdiction over her and that she did not waive her challenge to jurisdiction simply

by participating in the So-Mo Arbitration. In Nagrampa, the Ninth Circuit reversed

a district court decision to dismiss an action, where it found that a franchise

agreement’s arbitration provision was procedurally unconscionable. The en banc

court also found that provisions which gave defendant access to is choice of forum

were substantively unconscionable.      Here, plaintiff has made no arguments or

presented any evidence supporting a finding of procedural or substantive

unconscionability. Plaintiff also has not plead that the provisions were a product of




Page 17 – OPINION AND ORDER
       Case 1:19-cv-01945-AA      Document 29     Filed 01/31/21    Page 18 of 18




fraud or duress. Accordingly, the Court finds that plaintiff’s reliance on Nagrampa

is unavailing.

      Plaintiff did participate in the underlying arbitration and offered arguments

on the merits at the final hearing on this matter. She also submitted her initial

challenges to the joinder before the arbitrator.       After receiving an unfavorable

outcome, she then brought claims to this Court seeking the relief the arbitrator

denied. But this Court does not have jurisdiction hear appeals of an arbitrator’s

decision when the parties contracted undergo arbitration.

      As the agreements bound plaintiff to arbitration, and as she has not alleged

the arbitration agreements in this case are invalid, there is nothing left for this Court

to resolve, nor is there any plausible relief as plead in plaintiff complaint it could now

grant. Therefore, defendant’s motion to dismiss should be granted.


                                    CONCLUSION

      For the reasons state above, plaintiff’s motion for reconsideration (Doc. 20) is

denied, and defendant’s motion to dismiss (doc. 16) is GRANTED. Accordingly, this

action is dismissed.

      IT IS SO ORDERED.

      Dated this 31st day of January 2021.

                                    s/Ann Aiken
                                     Ann Aiken
                             United States District Judge




Page 18 – OPINION AND ORDER
